Re: Rudolph F. Taddonio, Jr., applying for Writs of Certiorari or Review to the Court of Appeal, Fourth Circuit, No. 13274; Civil District Court, Parish of Orleans, No. 80-7502.
Granted. The ruling of the Court of Appeal, 422 So.2d 1282, is set aside. The case is remanded to the Court of Appeal for consolidation with appeal in the separation suit involving these parties. The hearing and opinion in the consolidated appeal is ordered expedited.
BLANCHE and WATSON, JJ., dissent from writ grant.
LEMMON, J., dissents, believing the Court of Appeal granted appropriate relief, and especially dissents from ordering that the appeal be expedited, when other equally or more deserving cases are not.
Opinion amended, La., 431 So.2d 412.